Citation Nr: 1632449	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  14-23 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial evaluation for arteriosclerotic heart and coronary artery disease (CAD), status post myocardial infarction and stent placement, in excess of 30 percent prior to March 17, 2011, and in excess of 60 percent prior to November 9, 2011.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from September 1954 to April 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 Decision Review Officer (DRO) decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In the October 2011 DRO decision, the RO granted service connection for arteriosclerotic heart and CAD, status post myocardial infarction and stent placement, and assigned disability ratings of 30 percent effective from December 7, 1995, and 60 percent effective from March 17, 2011.  The Veteran then filed a timely notice of disagreement with the assigned ratings in November 2011.  The RO later increased the disability rating to 100 percent effective from November 9, 2011 in a June 2014 DRO decision.  The Board notes that 100 percent is the highest schedular rating for the disability.  However, the increased rating claim remains before the Board for the periods on appeal prior to November 9, 2011.  AB v. Brown, 6 Vet. App. 35 (1993).  Although the Veteran initially stated that he was "settling with the 100 percent decision" in his June 2014 VA Form 9, subsequent communications from the Veteran and his representative reflect his intent to proceed with the appeal.  See July 2014 Statement in Support of Claim; July 2016 Informal Hearing Presentation.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  Prior to November 14, 2006, the Veteran's arteriosclerotic heart and CAD, status post myocardial infarction and stent placement, manifested with substantiated anginal attacks with ordinary manual labor feasible; but without a history of acute coronary occlusion, thrombosis, or congestive heart failure; and not with METs of 5 or less resulting in symptoms of dyspnea, fatigue, angina, dizziness, or syncope; or an ejection fraction of 50 percent or less.

2.  From November 14, 2006 to March 16, 2011, the Veteran's arteriosclerotic heart and CAD, status post myocardial infarction and stent placement, manifested with left ventricular dysfunction with an ejection fraction within the range of 30 to 50 percent; but not with a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; congestive heart failure; a history of acute illness from coronary occlusion or thrombosis with circulatory shock; angina on moderate exertion; or more than sedentary employment precluded.

3.  From March 17, 2011 to November 8, 2011, the Veteran's arteriosclerotic heart and CAD, status post myocardial infarction and stent placement, manifested with a workload of 3 to 5 METs resulting in fatigue; but not with a left ventricular ejection fraction of less than 30 percent, congestive heart failure; a history of acute illness from coronary occlusion or thrombosis with circulatory shock; angina on moderate exertion; or more than sedentary employment precluded.


CONCLUSIONS OF LAW

1.  Prior to November 14, 2006, the criteria for an initial evaluation in excess of 30 percent for arteriosclerotic heart and CAD, status post myocardial infarction and stent placement, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 1991 & 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7005 (1997) (effective prior to January 12, 1998), Diagnostic Code 7005 (1998) (effective as of January 12, 1998). 

2.  From November 14, 2006 to March 16, 2011, the criteria for an initial evaluation of 60 percent, but no higher, for arteriosclerotic heart and CAD, status post myocardial infarction and stent placement, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7005 (1997) (effective prior to January 12, 1998), Diagnostic Code 7005 (1998) (effective as of January 12, 1998). 

3.  From March 17, 2011 to November 8, 2011, the criteria for an initial evaluation in excess of 60 percent for arteriosclerotic heart and CAD, status post myocardial infarction and stent placement, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7005 (1997) (effective prior to January 12, 1998), Diagnostic Code 7005 (1998) (effective as of January 12, 1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for arteriosclerotic heart and CAD, status post myocardial infarction and stent placement.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006); VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  

In this case, the AOJ obtained the Veteran's service treatment records and all identified and available post-service treatment records.  The Board finds that the information provided in the medical treatment records as well as the other evidence in the claims file is adequate to allow the Board to make determinations as to the appropriate disability ratings without obtaining a "retrospective" medical opinion.  See Chotta v. Peake, 22 Vet. App. 80 (2008).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.

The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 126-27; Hart v. Mansfield, 21 Vet. App. 505 (2007).  Such separate disability ratings are known as staged ratings.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's arteriosclerotic heart and CAD, status post myocardial infarction and stent placement, is currently evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7005.  The Board notes that the regulations pertaining to the evaluation of the Veteran's heart disability were amended during the pendency of the appeal.  See 62 Fed. Reg. 65, 207-08 (Dec. 11, 1997); codified at 38 C.F.R. § 4.104, Diagnostic Codes 7000 to 7123; see also 71 Fed. Reg. 52, 459-60 (Sept. 7, 2006); codified at 38 C.F.R. § 4.100.

Prior to January 12, 1998, the rating criteria for arteriosclerotic heart disease (i.e., CAD) as set forth in 38 C.F.R. § 4.104, Diagnostic Code 7005, provided as follows: 

A 30 percent rating was to be assigned following typical coronary occlusion or thrombosis, or with history of substantiated anginal attack, ordinary manual labor not feasible.  A 60 percent rating was to be assigned following typical history of acute coronary occlusion or thrombosis as above, or with history of substantiated repeated anginal attacks, more than light manual labor not feasible.  A 100 percent rating was to be assigned during and for 6 months following acute illness from coronary occlusion or thrombosis, with circulatory shock, etc.  A 100 percent rating was also awarded after 6 months, with chronic residual findings of congestive heart failure or angina on moderate exertion or more than sedentary employment precluded.  38 C.F.R. § 4.104, Diagnostic Code 7005, effective prior to January 12, 1998. 

Effective from January 12, 1998, the rating criteria for arteriosclerotic heart disease (i.e. CAD) Diagnostic Code 7005, were amended as follows: 

A 30 percent ratting is awarded for arteriosclerotic heart disease (CAD) resulting in a workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is assigned for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is appropriate for chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. 

For rating diseases of the heart, one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board may not apply a current regulation prior to its effective date, unless the regulation specifically provides otherwise.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 307 (1991) to the extent that it conflicts with the precedents of the United States Supreme Court and the Federal Circuit).  However, the Board is not precluded from applying prior versions of the applicable diagnostic codes to the period on or after the effective date of the new diagnostic codes if the prior versions were in effect during the pendency of the appeal, as is the case here.  Consequently, the Board may evaluate the Veteran's heart disability under the earlier and current diagnostic codes, as of their effective dates, in order to determine which version would provide him with the highest rating.  As such, the January 12, 1998 amendments may only be applied on and after January 12, 1998.

In addition, the RO addressed both sets of regulations in the June 2014 statement of the case.  Therefore, the Board may consider these amendments without first determining whether doing so will be prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Arteriosclerotic Heart and CAD, Status Post Myocardial Infarction and Stent Placement from December 7, 1995 to November 13, 2006

Before the beginning of the appeal period on December 7, 1995, an August 1994 letter from Dr. K. stated that a July 1994 heart cathertization procedure showed coronary occlusive disease that was felt to be best treated medically.  The Veteran reported that he was doing well, with no symptoms of chest pain, cough, shortness of breath, palpitations, dizziness, or syncope.  The Veteran was encouraged to develop prudent dietary habits and participate in exercise.  His medication regimen included Aspirin, Tenormin, Zantac, and long-acting nitroglycerin.

In May 1996, a thallium stress test was conducted by the General Hospital Medical Associates.  The report stated that the resting images were completed, but the stress images were unable to be completed.  The study was suggestive, but not diagnostic, of an old inferior wall injury.  The lung/heart percentage was within the normal range.  In a May 1996 letter regarding the Veteran's stress test, Dr. K. stated that the Veteran's exercise capacity remained good.  Upon physical examination, his heart was regular.  The Veteran was to continue taking a medication regimen that including aspirin, Tenormin, Zantac, Isordil, Vitamin E, and Nitrolingual Spray.  Dr. K. documented the Veteran's report that he was now retired.  It was noted that the Veteran had a prior myocardial infarction.  

In a subsequent September 1996 letter, Dr. K. reported that the Veteran had an opportunity to travel to work as a photographer at a location that had an elevation of 5000 feet.  The Veteran denied having any chest pain with activity or exposure to cold.  It was noted that the Veteran had a cough as well as bronchitis that was chronic and recurrent.  He denied symptoms of hemoptysis, ankle edema, dizziness, or syncope.  His heart continued to be regular with no gallops or murmurs noted.  In addition, his electrocardiogram was normal.  The Veteran was instructed to maintain a medication treatment plan of Aspirin, Tenormin, Isordil, and Nitrolingual Spray.  Dr. K. stated that there was no reason that the Veteran would be unable to travel as long as he continued to take his medication, maintained a good diet, exercised, and avoided using tobacco.

In June 2000, a letter from Dr. D. stated that the Veteran worked as a home inspector.  His neck, back, and limb pain had interfered with his ability to work. The record indicated that his work activities included climbing ladders and lifting objects.  Later in March 2002, a letter from Dr. M. reported that the Veteran's heart tones were normal without a gallop or murmur.  Dr. M. noted that the Veteran had a history of CAD, and he experienced occasional angina.  In September 2002, a VA chest x-ray report noted that there was no evidence of congestive heart failure or active cardiopulmonary disease.  During a September 2002 VA ionizing radiation exposure examination, an evaluation of the Veteran's cardiovascular system revealed that there was a regular heart rhythm and rate.  No murmurs, rubs, or gallops were present.

In April 2004, a University Medical Center record stated that the Veteran had recurrent angina.  A cardiac cathertization and bilateral coronary angiographies were performed.  The conclusions noted that there was severe single vessel CAD involving the large left anterior descending artery - diagonal bifurcation.  An intervention involving a PTCA (percutaneous transluminal coronary angioplasty) and stenting of the left anterior artery in addition to a PTCA and stenting of the diagonal branch were performed.  Following the procedure, there was 10 to 20 percent residual stenosis in the left anterior descending artery with no significant jailing of the diagonal branch.

A cardiac cathertization was later conducted by the Tucson Heart Hospital in December 2004.  The findings noted that the left main coronary artery, the left circumflex artery, and the right contrary artery were without significant disease.  The left anterior descending artery was a heavily calcified vessel.  The record stated that the left ventricular function was normal with an ejection fraction of 55 percent.  A successful balloon angioplasty was performed on the first diagonal branch and the mid left anterior descending artery.  There was no residual stenosis.  

The Board will first consider whether a higher rating is warranted based on the old criteria that was in effect prior to January 12, 2008.  The Board notes that the August 1994 letter from Dr. K. indicated that that the Veteran had a history of coronary occlusion.   However, the evidence does not suggest that he experienced acute coronary occlusion or thrombosis.  

The Board also finds that the record does not show a history of substantiated repeated anginal attacks, more than light manual labor not feasible.  For much of this period, the Veteran denied chest pain.  Although the Veteran was noted to have occasional angina in March 2002 and recurrent angina in April 2004, the record does not reflect that it was not feasible for the Veteran to perform more than light manual labor.  The Veteran had a good exercise capacity in May 1996, and while he reported difficulty with some of his employment activities in June 2000, there is no indication that he was precluded from performing the duties of his employment.  The Board has considered the Veteran's report that in 2005, Dr. G. told him that he would not live much longer if he did not quit his work.  See November 2011 Notice of Disagreement.  The Veteran is competent to report what his physician said to him.  See Layno v. Brown, 6 Vet. App. 465 (1994).  While the Board does not doubt the credibility of the Veteran's report, it is notable that the record contains a subsequent March 17, 2011 opinion from Dr. G. that the Veteran's heart disability did not impact his ability to work.  See March 17, 2011 Ischemic Heart Disease Disability Benefits Questionnaire.  In addition, Dr. G.'s reported recommendation to the Veteran lacks sufficient detail to allow the Board to conclude that more than light manual labor was precluded or not feasible as result of his heart disability.  In light of this evidence, the next higher rating of 60 percent is not warranted under the previous version of Diagnostic Code 7005.

In addition, the Veteran did not experience acute illness from coronary occlusion or thrombosis with circulatory shock to warrant a 100 percent rating.  Shock is defined as "a condition of profound hemodynamic and metabolic disturbance characterized by failure of the circulatory system to maintain adequate perfusion of the vital organs."  Dorland's Illustrated Medical Dictionary 1703 (32nd ed. 2012).  Cardiogenic shock results from the "primary failure of the heart in its pumping function, as in myocardial infarction, severe cardiomyopathy, or mechanical obstruction or compression of the heart."  Id.  Although it was noted that he previously suffered from a myocardial infarction, there is no indication that the Veteran experienced a similar event, or any of the other examples of circulatory shock during this appellate period.  In addition, while the Veteran reported angina during this period, the record is silent as to whether this symptom occurred with moderate exertion.  The record also does not contain any specific evidence that the Veteran was precluded from more than sedentary employment.  Moreover, no evidence of congestive heart failure was documented in the September 2002 VA x-ray report or in the other evidence of record.

The available evidence after January 12, 1998 also fails to demonstrate that a rating higher than 30 percent is warranted under the revised version of Diagnostic Code 7005.  The reported left ventricular ejection fraction of 55 percent from December 2004 is higher than the 50 percent maximum that is outlined by the criteria for the next higher 60 percent rating.  The evidence also does not contain findings that the Veteran had METs of 5 or less resulting in dyspnea, fatigue, angina, dizziness, or syncope.  In addition, as previously noted, no congestive heart failure was reported during this period.

Accordingly, the Board finds that an initial rating in excess of 30 percent is not warranted for period from December 7, 2015 to November 13, 2006.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57 (1990).


Arteriosclerotic Heart and CAD, Status Post Myocardial Infarction and Stent Placement from November 14, 2006 to March 16, 2011

On November 14, 2006, the report of a cardiac cathertization from the Tucson Heart Hospital stated that the Veteran's left ventricular function was estimated to be 45 percent.  The left main coronary artery was without significant disease.  The circumflex coronary artery had mild diffuse atherosclerosis.  The left anterior descending contrary artery had patent stents in its mid portion, and there was mild restenosis.  The large second diagonal branch was sub-totally occluded at its ostium with evidence of thrombosis.  A successful balloon angioplasty and stent placement in the ostial diagonal lesion were completed.  The final angiography revealed no residual stenosis, but there remained a small to moderate amount of thrombus in the mid portion of the vessel.

In June 2007, a percutaneous intervention was conducted at the Tucson Medical Center.  The findings documented that the left main caliber vessel and right coronary artery were free of significant disease.  The left anterior descending artery had 50 percent stenosis proximal to the most proximal stent and 60 percent stenosis by angiogram in the left anterior descending distal to the most distal left anterior descending stent by intravascular ultrasound.  The circumflex artery had 40 percent stenosis proximally.  After the procedure was completed, there was no residual stenosis.

In June 2009, a report from the Tucson Medical Center summarized the results of a CINE (cineangiogram).  The indications for the procedure included the Veteran's chest pain with an abnormal nuclear stress test and known CAD.  The Veteran's left ventricular ejection fraction was estimated to be 50 percent.  His left main coronary artery had mild atherosclerosis.  The left circumflex artery had 40 to 50 percent mid stenosis, but there were otherwise no hemodynamically significant lesions.  The left anterior descending artery had widely patent overlapping stents in its proximal and midportions.  There was a 50 to 60 percent in-stent restenosis in the mid-portion of the vessel.  However, with the intravascular ultrasound, the minimal luminal area was 5.8 square millimeters, which was noted to be excellent.  The record stated that the Veteran's chest pain did not appear to be cardiovascular at that time.
In November 2010, a University Medical Center record reported that the Veteran had recurrent symptoms of chest pain and discomfort typical for angina.  Dr. G. performed a percutaneous coronary intervention to the proximal mid circumflex with a 3.5 x 18 mm Cypher drug-eluting stent.  The conclusions reported that the procedure was successful with excellent angiographic results.  It was recommended that the Veteran take Plavix for at least one year and have aggressive risk factor modification.

Beginning on November 14, 2006, the Board finds that a 60 percent evaluation is warranted for the Veteran's heart disability.  As of this date, the Veteran was documented to have a left ventricular ejection fraction of 45 percent.  As this value falls within the range of 30 to 50 percent, a 60 percent rating is warranted under the revised version of Diagnostic Code 7005.  The subsequent June 2009 Tucson Medical Center record's estimate of a left ventricular ejection fraction of 50 percent indicates that the Veteran's ejection fraction continued to be within the range contemplated by a 60 percent rating throughout this period.

However, the Board does not find that a higher rating of 100 percent is warranted under either the current or previous version of Diagnostic Code 7005.  There was no evidence that the Veteran experienced congestive heart failure during this period.  Furthermore, his treatment records did not document an ejection fraction of less than 30 percent.  Based on the available evidence, the Board is also unable to conclude that a workload of 3 METs or less resulted in symptoms of dyspnea, fatigue, angina, dizziness, or syncope.  Although the Veteran was noted to have recurrent angina as well as chest pain with an abnormal nuclear stress test, the record was silent as to whether a certain level of activity or exertion coincided with this symptom.  Thus, the Board additionally finds that the evidence from this period does not reflect that his angina occurred on moderate exertion.  Moreover, the record fails to suggest that the Veteran was precluded from engaging in more than sedentary employment.  The Board also finds that evidence of acute illness from coronary occlusion or thrombosis with circulatory shock was not shown during this period.

In light of the evidence discussed above, and resolving all reasonable doubt in favor of the Veteran, the Board finds that a 60 percent disability rating, but no more, is warranted from November 14, 2006 to March 16, 2011.  38 U.S.C.A. § 5107(b).  

Arteriosclerotic Heart and CAD, Status Post Myocardial Infarction and Stent Placement from March 17, 2011 to November 8, 2011

The Veteran's heart disability was later evaluated by Dr. G. in a March 17, 2011 VA Ischemic Heart Disease Disability Benefits Questionnaire (DBQ).  Dr. G. noted that the Veteran's myocardial infarction occurred in July 1982.  The Veteran's treatment plan involved taking continuous medication that included Bystolic, Nitrolingual, Crestor, Lisinopril, Aspirin, Niacin, and Plavix.  Based on echocardiogram testing results from January 2010, Dr. G. noted that there was evidence of cardiac hypertrophy or dilation.  In documenting the left ventricular ejection fraction, Dr. G used an arrow symbol indicating that it was greater than 60 percent.  According to Dr. G., the Veteran did not have congestive heart failure.  A diagnostic exercise test was not conducted.  He noted that the Veteran reported having fatigue with activities that were consistent with a level of 3 to 5 METs.  The diagnosis was CAD, and Dr. G. opined that the Veteran's heart disability did not impact his ability to work.

On November 9, 2011, another VA Ischemic Heart Disease DBQ was completed by Dr. G.  He noted that the Veteran was using the same continuous medication that was documented in the March 2011 DBQ.  Evidence of cardiac hypertrophy or dilation continued to be present, and the Veteran's left ventricular ejection fraction was unchanged.  There was still no congestive heart failure.  Regarding the Veteran's METs, no diagnostic exercise test was conducted.  Based on the Veteran's responses, the examiner concluded that he experienced fatigue with activity that was representative of 1 to 3 METs.  Dr. G. also opined that the Veteran's heart disability impacted his ability work.  He explained that the Veteran experienced angina and severe shortness of breath upon exertion.

After considering both the former and revised criteria as set forth in Diagnostic Code 7005, the Board does not find that a higher rating of 100 percent is appropriate for the period from March 17, 2011 to November 8, 2011.  The record does not reflect evidence of acute illness from coronary occlusion or thrombosis with circulatory shock.  There is also no indication from the March 2011 DBQ that the Veteran experienced angina on moderate exertion.  In light of Dr. G.'s March 2011 opinion that the Veteran's ability to work was not affected by his heart disability, the Board finds that the Veteran was not precluded from more than sedentary employment during this period.  Moreover, Dr. G. documented that the Veteran did not have congestive heart failure.  The available evidence from this period also fails to show that a workload of 3 METs or less resulted in symptoms of dyspnea, fatigue, dizziness, or syncope.  In addition, the Veteran did not have left ventricular dysfunction with an ejection fraction of less than 30 percent.  

The Board acknowledges the Veteran's November 2011 Notice of Disagreement in which he reported that Dr. G. was unaware of all of the past percutaneous coronary intervention procedures in the Veteran's medical history when he completed the March 2011 DBQ.  According to the Veteran, Dr. G. altered his findings on the November 2011 DBQ after he became aware of these procedures.  A review of the November 2011 DBQ shows that Dr. G. did provide a more comprehensive medical history of the Veteran's past percutaneous coronary interventions than he documented in March 2011.  However, the most significant differences between these assessments in terms of the rating criteria are Dr. G.'s determinations regarding the impact of the Veteran's disability on his ability to work and the METs level at which the Veteran reported fatigue.  Both of these determinations were based on the Veteran's reported symptoms.  Thus, it appears that the differences between the March 2011 and November 2011 DBQs are due to a change in the symptoms reported by the Veteran in November 2011 rather than new information regarding his past medical history.

The Board has applied the benefit of the doubt doctrine, but finds that the preponderance of the evidence is against the assignment of a disability rating higher than 60 percent from March 17, 2011 to November 8, 2011.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53.

For each of the periods on appeal, the Board has considered other potentially applicable diagnostic codes in order to provide the Veteran with the most beneficial rating.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the Board finds that no other diagnostic code provides for a higher rating, and Diagnostic Code 7005 is the most appropriate diagnostic code for rating purposes.

The Board has also considered the application of 38 C.F.R. § 3.321(b)(1) for exceptional cases where schedular evaluations are found to be inadequate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Here, the rating criteria reasonably describe the Veteran's disability and symptomatology.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria clearly contemplate the Veteran's disability picture, including his need for medication, angina, fatigue, METs level, and ejection fraction.  In addition, there is a higher rating available under Diagnostic Code 7005, but the Veteran's disability picture is not productive of such manifestations.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  

The Board notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after the applying the benefit of the doubt doctrine under Mittleider v. West, 11 Vet. App 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  The Veteran and his representative have not identified any symptom resulting from the combined effect of his service-connected disabilities that are not contemplated in the rating criteria for those disorders.  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, 22 Vet. App. at 115-16.


ORDER

Prior to November 14, 2006, entitlement to an initial evaluation in excess of 30 percent for arteriosclerotic heart and CAD, status post myocardial infarction and stent placement, is denied.

From November 14, 2006 to March 16, 2011, entitlement to an initial evaluation of 60 percent, but no higher, for arteriosclerotic heart and CAD, status post myocardial infarction and stent placement, is granted, subject to the law and regulations governing the award of monetary benefits.

From March 17, 2011 to November 8, 2011, entitlement to an initial evaluation in excess of 60 percent for arteriosclerotic heart and CAD, status post myocardial infarction and stent placement, is denied.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


